internal_revenue_service p o box cincinnati oh release number release date date date legend x program name y dollar amount z state dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x to provide direct experience in the development of affordable housing and or the preservation of historic buildings or open spaces you will initially offer six grants in the amount of around y dollars per year for two consecutive years eventually hoping to expand to at least participants you send invitations to representatives of various institutions in z currently there are six institutions that have been identified the grant information will be circulated among the representatives and students attending these institutions any individuals who have at least a bachelor’s degree and have demonstrated an interest through prior work or academic experience in affordable housing historic buildings or open spaces is eligible to apply applicants will be required to submit a completed grant application along with letters of nomination and recommendation and an official copy of their transcript grant recipients will be selected after evaluation of all eligible applications by your trustees who have backgrounds in the area of community preservation historic preservation affordable housing and open space preservation your trustees will be assisted by an advisory committee of accomplished and knowledgeable professionals no recipients will be related to the original donor or the trustees or members of the advisory committee recipients will be selected based on the qualifications that they - - n n o w s o o n have an interest in affordable housing historic open space preservation possess energy past achievement intelligence and understanding of the fields make a commitment to the duration of the grant program and in attending monthly gatherings have an intention to remain in z for the future provide two references from those in the related fields in addition to the nominator hold an undergrad degree and can furnish a transcript commit to filing an annual report and assessment of their experience recipients could work with a 501_c_3_organization or a for-profit company that offers the required project and learning experiences you arrange monthly seminars where recipients may share ideas discuss projects and learn more of the methods and techniques employed by the field experts each recipient will have an experienced mentor selected to develop and oversee the recipient’s experiences each mentor will be asked on a regular basis to report to you on progress made by the recipient at the end of each year each recipient will be asked to produce a written report on his her experiences funds will be distributed to either the affiliated institution of the recipient or the recipient his herself and in part will provide living support to recipients while participating in x basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or letter catalog number 58222y - - aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives ail funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records catalog number 58222y letter if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosure notice redacted letter letter catalog number 58222y
